DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 04/13/2021. Claims 1-20 are presented in the case. Claims 1, 19 and 20 are independent claims.

Priority
Applicant's claim for the benefit of Japanese Patent Application No. JP 2018-198298 filed in the Japan Patent Office on October 22, 2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 04/13/2021 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	 
Claims 1, 19 and 20 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claims 1, 19 and 20, limitation “a display control unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholder “unit” coupled with functional language:
“a display control unit” coupled with functional language “displays map information”; 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 19 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:  a display control unit in Fig. 2, 12, para [0108].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a device. Therefore, the claim is eligible under Step 1 for being directed to machine. 
Step 2A Prong One
Claim 1 recites 
An information processing device comprising (generic computer components)
a display control unit (generic computer components) that 
displays map information including a plurality of points and a route between the plurality of points (mental process), and
displays at least a setting screen that enables setting of a trigger and a task to be performed in a case where the trigger is established, on a basis of a predetermined input made to the map information (mental process).
The claimed concept is a device that displays map information including a plurality of points and a route between the plurality of points, and displays at least a setting screen that enables setting of a trigger and a task to be performed directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The claim recites additional elements such as “An information processing device”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0014]-[0019] Fig. 2 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1.
Claim 2: The information processing device according to claim 1, wherein
a content of the trigger is automatically set on a basis of the predetermined input (mental process).
Claim 3: The information processing device according to claim 2, wherein
the display control unit displays, on the setting screen, the content of the trigger automatically set (generic computer components and mental process).
Claim 4: The information processing device according to claim 2, wherein
on a basis of at least one of inputs including an input for selecting a predetermined point and an input for designating a direction toward the predetermined point on the route, at least one of a trigger whose content is existence at the predetermined point, a trigger whose content is departure from the predetermined point, or a trigger whose content is arrival at the predetermined point is automatically set (mental process).
Claim 5: The information processing device according to claim 4, wherein
the display control unit causes time information to be displayed on a basis of an input for movement from the predetermined point in a direction different from a route connected to the predetermined point (generic computer components and mental process).
Claim 6: The information processing device according to claim 2, wherein
in a case where a plurality of routes is connected to a predetermined point, on a basis of an input for specifying a predetermined route among the plurality of routes, a trigger of a content based on the predetermined route specified is automatically set (mental process).
Claim 7: The information processing device according to claim 1, wherein
on a basis of an input including an input from a first point toward a second point and an input for displaying time information, the display control unit displays information indicating a direction from the first point toward the second point, and displays the time information that enables a time to be set near the second point (generic computer components and mental process).
Claim 8: The information processing device according to claim 1, wherein
the display control unit displays a content of a set task on a basis of an input to the map information (generic computer components and mental process).
Claim 9: The information processing device according to claim 1, wherein
the task is at least one of a task set by a user oneself or a task set by another user (mental process).
Claim 10: The information processing device according to claim 1, wherein
the display control unit hierarchically displays a content of the task (generic computer components and mental process).
Claim 11: The information processing device according to claim 10, wherein
the display control unit limits display of a lower level layer than a predetermined layer on a basis of a predetermined condition (generic computer components and mental process).
Claim 12: The information processing device according to claim 10, wherein
the display control unit displays information indicating a number of tasks included in a lower level layer than a predetermined layer (generic computer components and mental process).
Claim 13: The information processing device according to claim 1, wherein
the display control unit displays a ratio of a task set by another user to each of the plurality of points (generic computer components and mental process).
Claim 14: The information processing device according to claim 1, wherein
the display control unit displays a setting screen that enables a user to set a task set by another user as a task of the user oneself (generic computer components and mental process).
Claim 15: The information processing device according to claim 1, wherein
the display control unit displays a route in which execution of a task set with use of the setting screen is prioritized (generic computer components and mental process).
Claim 16: The information processing device according to claim 1, wherein
on a basis of a change of the route, the display control unit displays an execution location of a task executable on a changed route out of tasks set on the setting screen (generic computer components and mental process).
Claim 17: The information processing device according to claim 1, wherein
the map information is information corresponding to an actual map or information corresponding to a virtual map based on the actual map (mental process).
Claim 18: The information processing device according to claim 1, wherein
each of the plurality of points is either a point automatically set or a point set by a user (mental process).
Same conclusion for independent claims 19 and 20. See below.
Claim 19: An information processing method comprising 
displaying map information including a plurality of points and a route between the plurality of points, and displaying at least a setting screen that enables setting of a trigger and a task to be performed in a case where the trigger is established, on a basis of a predetermined input made to the map information, by a display control unit (generic computer components and mental process).
Claim 20: A program causing a computer to execute an information processing method including
displaying map information including a plurality of points and a route between the plurality of points, and displaying at least a setting screen that enables setting of a trigger and a task to be performed in a case where the trigger is established, on a basis of a predetermined input made to the map information, by a display control unit (generic computer components and mental process).
Thus, claims 1-20 are not patent eligible.

Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 20 recited only a computer without claiming associated computer hardware required for execution.  Computer program does not fall within at least one of the four categories of patent eligible subject matter.  Therefore claim 20 is rejected under 35 USC 101 for directing to a non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Katou, US 20130096823 A1.

Regarding independent claim 1, Katou teaches 
An information processing device (Fig. 1, 1; [0023]) comprising
a display control unit (Fig. 1, 10; [0026]-[0030] discloses the main controller 10 is a main unit for performing a process to implement various functions of the navigation device 1) that displays map information including a plurality of points and a route between the plurality of points ([0024] discloses the navigation device 1 displays information, or the like, regarding a map, a current position, a route, and a facility, thereby performing a navigation process for guiding a user; [0028] discloses the main controller 10 uses the map data to calculate an optimum route (a recommended route) connecting a departure place or the current position with a destination designated by the user, and notifies the display 20 of the route as graphics information), and displays at least a setting screen that enables setting of a trigger and a task to be performed in a case where the trigger is established, on a basis of a predetermined input made to the map information (Fig. 4; [0067]-[00070] describes a memo (i.e. a task) relating to the destination (i.e. a trigger) and the category of the purpose are allowed to be inputted, after the user sets the destination (i.e. a predetermined input made to the map information). The display control part 110 to display the user interface screen for inputting the information relating to the destination. Then, the destination memo accepting part 160 accepts inputting of the information relating to the destination on the user interface screen, via the operation accepting part 120; [0074] the destination memo accepting part 160 stores the memo relating to the destination and the category of the purpose; Fig. 6, 640, 650 illustrates examples of a user interface screen for accepting the destination memo (i.e. a setting screen that enables setting of a trigger and a task to be performed); [0071]-[0075] discloses a setting screen 650 is displayed in superimposed manner on the map image 610; Fig. 5, S110-S130; [0076]-[0078] discloses a destination memo notifying process. The destination memo notifying part 170 determines whether or not the user has arrived at the via point. Specifically, the destination memo notifying part 170 determines whether or not the distance between the current position and the via point is equal to or less than a predetermined distance. The destination memo notifying part 170 outputs the memo for the destination via the display control part 110).

Regarding dependent claim 8, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the display control unit displays a content of a set task on a basis of an input to the map information (Fig. 6(A), 650; [0071] discloses the destination memo accepting part 160 instructs the display control part 110 to display a message 640 prompting for inputting a message, and a destination memo input field 650 for inputting the information relating to the destination).

Regarding dependent claim 9, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the task is at least one of a task set by a user oneself or a task set by another user (Fig. 6(A), 650; [0071] discloses the destination memo accepting part 160 instructs the display control part 110 to display a message 640 prompting for inputting a message, and a destination memo input field 650 for inputting the information relating to the destination (i.e. the task is set by a user oneself)).

Regarding dependent claim 15, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the display control unit displays a route in which execution of a task set with use of the setting screen is prioritized ([0028] discloses the main controller 10 uses the map data to calculate an optimum route (a recommended route) connecting a departure place or the current position with a destination designated by the user, and notifies the display 20 of the route as graphics information. A via point designated by the user may be included between the departure place or the current position, and the destination).

Regarding dependent claim 16, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
on a basis of a change of the route, the display control unit displays an execution location of a task executable on a changed route out of tasks set on the setting screen (Fig. 7; [0080]-[0089] discloses displaying a destination memo notification field 700 including the contents of the memo for the destination with route through via point).

Regarding dependent claim 17, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the map information is information corresponding to an actual map or information corresponding to a virtual map based on the actual map ([0043]-[0044] discloses map database comprising information about link data and facility information).

Regarding dependent claim 18, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches
each of the plurality of points is either a point automatically set or a point set by a user (Fig. 4, S10; [0069] describes a destination (i.e. a point) is set by a user).

Regarding independent claim 19, it is a method claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding independent claim 20, it is a program claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Forutanpour et. al. (hereinafter Forutanpour), US 20110306304 A1.

Regarding dependent claim 2, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
a content of the trigger is automatically set on a basis of the predetermined input.
However, in the same field of endeavor, Forutanpour teaches wherein a content of the trigger is automatically set on a basis of the predetermined input (Fig. 2A; [0042] illustrates a digital map 204 displayed on a mobile device 108 to begin a process of defining or establishing a geo-fence (i.e. setting of a trigger). At the beginning of such a process, a user may be presented with one or more user-selectable information fields, such as, for example, a drop-down information menu 206 from which a user may select a particular geo-fence from a listing of geo-fences for a geo-physical entity that may be pertinent to such a user (e.g., home, train station, work office, etc.), just to illustrate one possible implementation. A user may also define or establish a geo-fence, for example, by manually drawing a virtual boundary line, as indicated by dashed lines at 208, over an area of interest on map 204 with a digital pen, fingertip, stylus, etc., as previously mentioned. A user may associate a geo-fence with a particular geo-physical entity, for example, for purposes of efficiency, convenience, association, ease of browsing/navigating, etc. As used herein, a "geo-physical entity" may refer to one or more entities or objects identifiable via a map or similar type of visual information. As mentioned above, a geo-physical entity may include an airport, parking lot, work office, train station, highway, road, etc; Fig. 2B; [0043] discloses to facilitate a process of defining or establishing a geo-fence, application window 202 may display, for example, information fields, such as drop-down information menus 212, 214, and 216 to provide a user an opportunity to configure one or more parameters of interest with respect to geo-fence 208. In this example, a user may configure timing of a particular action, such as upon exiting, entering a geo-fence, etc., by clicking on a tab 218, for example, and selecting an option within drop-down menu 212).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a process of defining or establishing a geo-fence by selecting a particular geo-fence from a listing of geo-fences for a geo-physical entity or by drawing a virtual boundary line over an area of interest on map with a digital pen, fingertip, stylus, etc as suggested in Forutanpour into Katou’s system because both of these systems are addressing detecting an arrival of a mobile device at a location and pre-fetching, in response to the detection of the arrival, information in connection with executing one or more applications and/or functions on the mobile device. This modification would have been motivated by the desire of user-device interactions be minimally demanding of user's input and/or attention. Accordingly, it may be desirable for a mobile device to sense, predict, or otherwise anticipate, for example, when and/or how a user will request and/or access information of interest so as to "shave seconds" or eliminate extra efforts or steps (e.g., scrolling through a contact list, manually dialing a number or accessing a web page, etc.) in such contextual user-device interactions. (Forutanpour, [0007])

Regarding dependent claim 3, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Forutanpour  further teaches wherein
the display control unit displays, on the setting screen, the content of the trigger automatically set (Fig. 2B, 212; [0043] displays the information fields of geo-fence).

Regarding dependent claim 4, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Forutanpour  further teaches wherein
on a basis of at least one of inputs including an input for selecting a predetermined point and an input for designating a direction toward the predetermined point on the route (Fig. 2A; [0042] discloses a user may be presented with one or more user-selectable information fields, such as, for example, a drop-down information menu 206 from which a user may select a particular geo-fence from a listing of geo-fences for a geo-physical entity that may be pertinent to such a user (e.g., home, train station, work office, etc.). A user may associate a geo-fence with a particular geo-physical entity, for example, for purposes of efficiency, convenience, association, ease of browsing/navigating, etc. As used herein, a "geo-physical entity" may refer to one or more entities or objects identifiable via a map or similar type of visual information. As mentioned above, a geo-physical entity may include an airport, parking lot, work office, train station, highway, road, etc.), at least one of a trigger whose content is existence at the predetermined point, a trigger whose content is departure from the predetermined point, or a trigger whose content is arrival at the predetermined point is automatically set (Fig. 2B, 212; [00043] defines timing of a particular action, such as upon exiting, entering a geo-fence, etc).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katou, in view of Forutanpour as applied in claim 4, further in view of Kim et al. (hereinafter Kim), US 20170131887 A1.

Regarding dependent claim 5, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 4 that is incorporated.
The combination of Katou and Forutanpour does not explicitly disclose wherein
the display control unit causes time information to be displayed on a basis of an input for movement from the predetermined point in a direction different from a route connected to the predetermined point.
However, in the same field of endeavor, Kim teaches the display control unit causes time information to be displayed on a basis of an input for movement from the predetermined point in a direction different from a route connected to the predetermined point (Fig. 6; [0116]-[0126] discloses an interface includes a plurality of points, receives an input for moving an icon of the user interface, displays movement of the icon and displays date and time corresponding to movement direction and movement location of the icon).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing user to set a particular function e.g. setting a data and time based on detecting movement of an input  as suggested in Kim into Katou and Forutanpour’s system because both of these systems are addressing a user interface for setting function . This modification would have been motivated by the desire of providing a manageable and scalable user interface to minimize and/or reduce a user input to set a function (Kim, [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katou, in view of Forutanpour as applied in claim 2, further in view of Tully et al. (hereinafter Tully), US 20130097092 A1.

Regarding dependent claim 6, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
The combination of Katou and Forutanpour does not explicitly disclose wherein
in a case where a plurality of routes is connected to a predetermined point, on a basis of an input for specifying a predetermined route among the plurality of routes, a trigger of a content based on the predetermined route specified is automatically set.
However, in the same field of endeavor, Tully teaches in a case where a plurality of routes is connected to a predetermined point, on a basis of an input for specifying a predetermined route among the plurality of routes, a trigger of a content based on the predetermined route specified is automatically set (Fig. 7; [0050] describes a user interface allowing the user to select a route for an assigned task which triggers a notification by email).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing user to assign route to a task assignment as suggested in Tully into Katou and Forutanpour’s system because both of these systems are addressing a user interface for managing tasks. This modification would have been motivated by the desire of providing a manageable and scalable user interface to manage and track tasks (Tully, [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Kim.

Regarding dependent claim 7, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
on a basis of an input including an input from a first point toward a second point and an input for displaying time information, the display control unit displays information indicating a direction from the first point toward the second point, and displays the time information that enables a time to be set near the second point.
However, in the same field of endeavor, Kim teaches on a basis of an input including an input from a first point toward a second point and an input for displaying time information, the display control unit displays information indicating a direction from the first point toward the second point, and displays the time information that enables a time to be set near the second point (Fig. 6; [0116]-[0126] discloses an interface includes a plurality of points, receives an input for moving an icon of the user interface, displays movement of the icon and displays date and time corresponding to movement direction and movement location of the icon).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing user to set a particular function e.g. setting a data and time based on detecting movement of an input  as suggested in Kim into Katou’s system because both of these systems are addressing a user interface for setting function . This modification would have been motivated by the desire of providing a manageable and scalable user interface to minimize and/or reduce a user input to set a function (Kim, [0009]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Caudron, US 20140074526 A1.

Regarding dependent claim 10, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose
wherein the display control unit hierarchically displays a content of the task.
However, in the same field of endeavor, Caudron teaches the display control unit hierarchically displays a content of the task (Fig. 9; [0047] discloses displaying the tasks of a project in a hierarchical format. Examples for hierarchical format include a tree and an organization chart. The hierarchical format in FIG. 9 includes a project node at a first level, version nodes at a second level and the task nodes at a third level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying the tasks of a project in a hierarchical format as suggested in Caudron into Katou’s system because both of these systems are addressing a user interface for displaying tasks. This modification would have been motivated by the desire of providing a manageable and scalable user interface to manage and track tasks (Caudron, [0001]).

Regarding dependent claim 11, the combination of Katou and Caudron teaches all the limitations as set forth in the rejection of claim 10 that is incorporated.
Caudron further teaches wherein
the display control unit limits display of a lower level layer than a predetermined layer on a basis of a predetermined condition (Fig. 9; [0048]-[0049] discloses when the user interface 900 is first accessed, only the project node 910 is visible. An expansion icon 920, on each node allows the user to expand or collapse the view of the next level of nodes in the hierarchical view).

Regarding dependent claim 12, the combination of Katou and Caudron teaches all the limitations as set forth in the rejection of claim 10 that is incorporated.
Caudron further teaches wherein wherein
the display control unit displays information indicating a number of tasks included in a lower level layer than a predetermined layer (Fig. 9; [0047]-[0048] describes an indication of the number of nodes at the next level, e.g. the hierarchical format in FIG. 9 includes a project node at a first level, version nodes at a second level and the task nodes at a third level. The nodes at the first level indicate the number of nodes at the second level. For example, the `project 1` 910 node, displays the number of version nodes i.e., `children` to be `2`. `Version 1` 930 node, displays the number of task nodes to be `4` and `version 2` 940 node, displays the number of task nodes to be `3`).

Regarding dependent claim 13, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
the display control unit displays a ratio of a task set by another user to each of the plurality of points.
However, in the same field of endeavor, Caudron teaches the display control unit displays a ratio of a task set by another user to each of the plurality of points (Fig. 10; [0050] describes progress indicator 1020 to display the progress or completion of each task).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying the tasks of a project in a hierarchical format with progress indicator to display the progress or completion of each task as suggested in Caudron into Katou’s system because both of these systems are addressing a user interface for displaying tasks. This modification would have been motivated by the desire of providing a manageable and scalable user interface to manage and track tasks (Caudron, [0001]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Noland et al. (hereinafter Noland), US 20170132200 A1.

Regarding dependent claim 14, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
the display control unit displays a setting screen that enables a user to set a task set by another user as a task of the user oneself.
However, in the same field of endeavor, Noland teaches
the display control unit displays a setting screen that enables a user to set a task set by another user as a task of the user oneself (Figs. 132-133; [0344]-[0345] discloses if a step/task is not yet complete, options can be presented to view more detailed step/task information 3642 and to change the step/task owner 3644).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface to allow to change task owner as suggested in Noland into Katou’s system because both of these systems are addressing a user interface for displaying tasks. This modification would have been motivated by the desire of providing a more efficient and accurate workflow management to manage and track tasks (Noland, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Wen (US 20140361997 A1) discloses a method for efficient data input may include displaying a user interface, detecting a plurality of positions of an object, and, controlling a display screen to display a data content, in response to a plurality of movements of the object.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143